United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1785
                        ___________________________

                                   Wa'il Muhannad

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Doug Peterson, in his official capacity as Attorney General of the State of Nebraska

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: March 16, 2018
                               Filed: April 13, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Wa’il Muhannad appeals the district court1 order granting defendant’s motion
to dismiss his 42 U.S.C. § 1983 complaint asserting violations of his constitutional

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
rights.2 Upon careful de novo review, we find no basis for reversal. See Hughes v.
City of Cedar Rapids, 840 F.3d 987, 991, 994 (8th Cir. 2016) (de novo review of
determination of party’s standing, and of dismissal for failure to state claim).
Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      2
        Muhannad also raised a claim under the Religious Land Use and
Institutionalized Persons Act, but his brief does not address this claim. See
Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim is waived if
not meaningfully argued in opening brief).

                                       -2-